UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05215) Exact name of registrant as specified in charter:	Putnam Tax Exempt Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period :	October 1, 2014 — September 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Tax Exempt Money Market Fund Annual report 9 | 30 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 38 About the Trustees 39 Officers 41 Consider these risks before investing: Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve a $1.00 per share value, issuer credit quality and interest-rate risks exist, and it is possible to lose money by investing in this fund. Inflation’s effects may erode your investment’s value over time. Money market values typically rise and fall in response to changes in interest rates. Although the fund only buys high-quality investments, investments backed by a letter of credit carry the risk of the provider failing to fulfill its obligations to the issuer. The amount of information about issuers of tax-exempt debt may not be as extensive as that which is available about companies whose securities are publicly traded. Interest the fund receives might be taxable. Message from the Trustees Dear Fellow Shareholder: As we turn the page on the first three quarters of 2015, we look toward the final weeks of the year and early 2016. Global stock markets corrected during the summer months, as the S&P 500 Index dropped by more than 10% below its 52-week high over several volatile trading days, and major indexes abroad fell at the same time. The major triggering event was an unexpected decision by the Peoples Bank of China to devalue its currency by a modest amount. The move prompted concern that Chinas economy might be weaker than thought and could pose risks to the world economy. The U.S. economy may continue to feel some effects from weaker growth abroad. Certain companies in the S&P 500, for example, may find overseas earnings crimped by reduced demand and a strong dollar. However, there are still a number of bright spots. U.S. gross domestic product growth reached a rate of 3.9% during the second quarter, the unemployment rate has fallen since the start of the year, and consumer confidence has risen in recent months. The United States and other regions of the world might continue on different paths in the months to come, shaping a complex array of investment opportunities and risks. You may find it reassuring to know that Putnams experienced portfolio managers have a global research framework to guide their investment decisions. The interview in the following pages provides an overview of your funds performance for the reporting period ended September 30, 2015, as well as an outlook for the coming months. The recent upswing in volatility may prompt you to consult with your financial advisor, whose experience and knowledge can help you gain perspective on market movements and keep you on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and investment return will fluctuate, and you may have a gain or loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. For a portion of the periods, this fund had expense limitations, without which returns would have been lower. ClassA shares do not bear an initial sales charge. See pages 5 and 11–12 for additional performance information. To obtain the most recent month-end performance, visit putnam.com. The 7-day yield is one of the most important gauges for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. Taxable equivalent assumes the maximum 43.40% federal income tax rate for 2015. Results for investors subject to lower tax rates would not be as advantageous. Investment income from federally exempt funds may be subject to state and localtaxes. 4 Tax Exempt Money Market Fund Interview with your fund’s portfolio managers Please describe the market environment for the 12 - month reporting period ended September30, 2015. Joanne: In the United States, we saw a continuation of the steady economic growth that has characterized the world’s largest economy over the past several years. Given progress in the employment rate and other economic barometers, the Federal Reserve terminated its monthly bond-buying program in October2014. With one lever of the Fed’s extraordinarily accommodative monetary policy removed, investors turned their attention to the anticipated timing of the Fed’s first rate increase since 2006. Given the interconnectedness of the global economy, however, Fed officials found it more difficult than first anticipated to decouple U.S. monetary policy from the rest of the world. The Fed’s efforts to normalize U.S. interest rates were complicated by a convergence of global factors that suppressed growth outside the United States — notably, overlapping economic slowdowns in Europe and China and weak commodity prices. The steep decline in commodity prices was especially noteworthy, as low oil prices have eased inflationary pressures in the U.S. economy —keeping inflation well below the Fed’s 2% target for price stability. With a nod to those concerns, the central bank left its benchmark rate unchanged at its main policymaking committee meeting in July, but added that it expected to begin raising short-term rates This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/15. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 14. Tax Exempt Money Market Fund 5 before the end of 2015. At their September meeting, Fed policymakers delayed raising the key short-term interest rate, citing weaker macroeconomic conditions abroad and the heightened market volatility brought on by the People’s Bank of China’s unexpected devaluation of the Chinese yuan in August. Given recent worries about the global economy, money market mutual funds have attracted record demand. Noting that the summer months have traditionally been weak for new fund flows, Money Fund Intelligence [Crane Data, September2015] added that the influx of assets represents “the strongest late spring and summer stretch for assets since 2008.” In our view, investors are seeking refuge for their investment dollars and perceive these highly liquid investments as a relatively safe haven while they wait out the turmoil in both the stock and bond markets. [See In the News on page 10.] What was your investment approach in this environment? Jonathan: The investment environment proved quite challenging, especially in the second half of the period, as we tried to balance what we believed to be attractive yields offered by longer-term money market securities against the possibility of much higher short-term rates should the Fed raise its benchmark rate. Much of our focus was on this prospect, as the Fed looked to balance its policy between the domestic environment of decent employment numbers and low inflation with the prospect of global conditions that could weaken the U.S. economic recovery. Economists and the markets appeared to be split as to the exact timing of any such rate move, or even if a move would occur at all. In the final quarter of the reporting period, we witnessed the importance of money market funds as an investment option for investors seeking refuge from extraordinary Allocations are shown as a percentage of the fund’s net assets as of 9/30/15. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Tax Exempt Money Market Fund market stress. It is always difficult to gauge if investment flows are due to a specific factor, such as concerns about Fed rate policy or the Securities and Exchange Commission’s [SEC’s] money market reforms slated to take effect in October2016. However, U.S. money market fund assets were up considerably from the prior year — even though the extended near-zero-rate environment did not offer money market investors much in the way of return on their investment. In conjunction with these asset shifts and market expectations for some type of Fed movement later this year or in 2016, LIBOR [London Interbank Offered Rate] spreads began to widen during the third quarter of 2015. LIBOR tracks the average interest rate that banks charge each other for short-term, unsecured loans and is generally considered a key measure of credit risk within the banking sector. Credit spreads — the yield advantage that credit-sensitive bonds offer over Treasuries with comparable maturities — also continued to widen until the September Fed meeting, increasing gross yields of money market funds but leaving net yields to investors largely unchanged. Against this backdrop, we focused on investing in variable rate demand notes [VRDNs] with a one- or seven-day put feature. VRDNs are brought to market with a long-term maturity and a daily or weekly put feature that allows the security to be eligible for purchase by money market funds at par, or face value. These conservative, liquid investments are very responsive to changes in short-term interest rates and provided attractive yields and diversification, in our view. Many of these This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Tax Exempt Money Market Fund 7 securities have credit and liquidity enhancements from what we believe are strong commercial banks and solid municipal issuers in the health-care and education sectors. At period-end, VRDNs composed the majority of the fund’s total assets, with the balance in fixed-rate municipal commercial paper. Given our interest-rate outlook and the heightened volatility that we saw in the second half of the reporting period, the portfolio’s weighted average maturity declined from eight days on March31 to seven days at period-end on September30. How did Putnam Tax Exempt Money Market Fund perform for the 12 - month reporting period ended September30, 2015? Joanne: With the near-zero interest rates on the short-end of the yield curve keeping yields on tax-exempt money market securities hovering in that range throughout the 12-month period, the fund’s performance fell in line with this rate environment. The SEC approved regulatory changes for money market mutual funds that are slated to take effect in October 2016. How will the new rules affect the fund? Jonathan: We are still in the process of evaluating the new regulations and potential changes to Putnam Tax Exempt Money Market Fund as well as to our internal systems and processes to ensure that the fund will be fully compliant with the new rules. The SEC-approved amendments to Rule 2a-7 under the Investment Company Act of 1940 addressed three main areas: fund structure and operations [net asset value (NAV) and liquidity fees and redemption gates], portfolio diversification, and enhanced disclosures. While not all the rules impact every type of money market fund in exactly the same way, all money market funds will be affected. More specifically, the new rules require a floating NAV for institutional prime and institutional municipal money market mutual funds. However, funds that qualify as “retail” or “government” money market funds under the new rules will continue to be eligible to maintain a constant share price of $1.00. In the rule amendments, the SEC created a new distinction between retail prime money market funds, which must have policies and procedures reasonably designed to limit all beneficial owners of the fund to “natural persons,” government money market funds, and institutional money market funds. The NAV for institutional funds will vary, or “float,” and may thus be higher or lower than $1.00. Implicit in this distinction is the recognition that retail and most government money market funds are generally not as vulnerable to runs by investors during periods of stress as are institutional funds. Looking ahead, what factors will influence the performance of tax-exempt money market funds in the coming months? Joanne: As the reporting period came to a close, there was increasing concern about the United States’ potential vulnerability to slowing growth in overseas markets and its effect on third-quarter earnings announcements. Many analysts feared that the strong dollar and lower oil prices would have a negative effect on the U.S. economy by dampening manufacturing and exports thereby increasing the risk that employers would hesitate to hire more workers. In early October, this sentiment was echoed by the Labor Department’s report that while the U.S. unemployment rate for September held steady at 5.1%, the underlying composition of this widely followed statistic was weak. Payrolls, a measure of hiring, rose less than projected and wages stagnated increasing doubts that the Fed would raise interest rates by the end of the year. This report was shortly followed by upbeat news that new applications for jobless benefits fell more than expected to a 42-year low, suggesting ongoing tightening in the labor market despite the recent slowdown in hiring. 8 Tax Exempt Money Market Fund On another front, minutes from the Fed’s September meeting disclosed that central-bank officials remained uneasy with low U.S. inflation, which has been below the 2% target for more than three years. The minutes also revealed that Fed officials estimated that inflation will not reach their 2% goal before the end of 2018. While many analysts do not believe that the world’s largest economy is likely to fall into recession, market expectations for a Fed rate hike by year-end is in question. The recent slowdown in hiring is increasing expectations that the Fed will hold off tightening monetary policy until early next year. When the Fed does decide to act, we believe the first step to normalizing interest rates will signal their confidence in the U.S. economy. With the 2016 campaign season in full swing and the presidential candidates better defining their policy agendas, we are hearing chatter about individual and corporate tax reform and the elimination of some loopholes and tax deductions. We would caution tax-sensitive investors from overreacting to discussions about changes to the tax code until after the 2016 election when we will know better if reform becomes a bona fide priority. As we have seen in previous instances, headlines about isolated municipal credits can lead to investor overreaction and temporary price dislocation. Such price action often results in investment opportunities for Putnam’s Tax Exempt money-market team. Thank you both for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the D’Amore-McKim School of Business at Northeastern University and a B.S. from Westfield State College. Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has a B.A. from Northeastern University. He has been in the investment industry since he joined Putnam in 1990. Tax Exempt Money Market Fund 9 IN THE NEWS A signal of bearish investor sentiment, money market fund inflows climbed in the third quarter, as extreme volatility and global economic concerns sliced value from U.S. equity markets. During the July to September time frame, investors flocked to the safe haven of taxable and nontaxable money market funds, adding $63.7 billion* to these capital preservation vehicles. By contrast, in the first and second quarters of 2015, investors had withdrawn $77.6 billion and $37.6 billion, respectively, from money markets. Often thought of as cash equivalents, these investments generally seek capital preservation with holdings in short-term debt such as commercial paper and U.S. Treasuries. Unlike stock and bond funds, money market funds typically offer a stable net asset value (NAV), although new regulations will require a floating NAV for certain institutional money market funds. Returns on these investments have hovered near zero because of historically low interest rates. Investors, however, have seemingly shown a willingness to accept meager returns to avoid market volatility. *Source: Morningstar, Inc. 10 Tax Exempt Money Market Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance and comparative Lipper returns Total return for periods ended 9/30/15 Putnam Tax Exempt Lipper Tax-Exempt Money Market Money Market Fund Funds category average* Annual average (life of fund, since 10/26/87) 2.17% 2.21% 10 years 8.79 8.75 Annual average 0.85 0.84 5 years 0.05 0.08 Annual average 0.01 0.02 3 years 0.03 0.05 Annual average 0.01 0.02 1 year 0.01 0.02 Current rate (end of period) Current 7-day yield (with expense limitation) 1 0.01 N/A Taxable equivalent 2 0.02 N/A Current 7-day yield (without expense limitation) –0.62 N/A Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Performance assumes reinvestment of distributions and does not account for taxes. There is no initial sales charge. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/15, there were 76, 75, 74, 56, and 19 funds, respectively, in this Lipper category. 1 The 7-day yield is the most common gauge for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. 2 Assumes the 43.40% 2015 maximum federal income tax rate. Results for investors subject to lower tax rates would not be as advantageous. Tax Exempt Money Market Fund 11 Fund price and distribution information For the 12-month period ended 9/30/15 Distributions Class A Number 12 Income* $0.000100 Capital gains† — Total The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Investment income may be subject to state and local taxes. For some investors, investment income may also be subject to the federal alternative minimum tax. † Capital gains, if any, are taxable for federal and, in most cases, state purposes. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Net expenses for the fiscal year ended 9/30/14* 0.53% Total annual operating expenses for the fiscal year ended 9/30/14 0.57% Annualized expense ratio for the six-month period ended 9/30/15† 0.04% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 1/30/16. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 12Tax Exempt Money Market Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2015, to September 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Expenses paid per $1,000*† $0.20 Ending value (after expenses) $1,000.10 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/15. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2015, use the following calculation method. To find the value of your investment on April 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Expenses paid per $1,000*† $0.20 Ending value (after expenses) $1,024.87 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/15. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Tax Exempt Money Market Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares generally are fund shares purchased with an initial sales charge. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class A shares from another Putnam fund. Exchange of your fund’s class A shares into another fund may involve a sales charge, however. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Lipper Tax-Exempt Money Market Funds category average is an arithmetic average of the total return of all tax-exempt money market mutual funds tracked by Lipper. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Tax Exempt Money Market Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2015, Putnam employees had approximately $476,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Tax Exempt Money Market Fund 15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Tax Exempt Money Market Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the Tax Exempt Money Market Fund17 fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. 18Tax Exempt Money Market Fund Most funds had sufficiently low expenses that these expense limitations were not operative. However, in the case of your fund, the second of the expense limitations was operative during its fiscal year ending in 2014. In addition, Putnam Management voluntarily waived certain fees and/or reimbursed certain fund expenses in order to enhance your fund’s annualized net yield during its fiscal year ending in 2014. The Trustees noted that this fee waiver was voluntary and may be modified or discontinued at any time without notice. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services Tax Exempt Money Market Fund19 that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Tax-Exempt Money Market Funds) for the one-year, three-­year and five-year periods ended December 31, 2014 (the first quartile representing the best-­performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2014, there were 84, 82 and 78 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives 20 Tax Exempt Money Market Fund including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Tax Exempt Money Market Fund21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Tax Exempt Money Market Fund Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Tax Exempt Money Market Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Tax Exempt Money Market Fund (the “fund”) at September 30, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2015 by correspondence with the custodian, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 9, 2015 Tax Exempt Money Market Fund 23 The fund’s portfolio 9/30/15 Key to holding’s abbreviations FNMA Coll. Federal National Mortgage VRDN Variable Rate Demand Notes, which are Association Collateralized floating-rate securities with long-term maturities LOC Letter of Credit that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (99.8%)* Rating** Principal amount Value California (9.0%) CA Hlth. Fac. Fin. Auth. VRDN (Scripps Hlth.), Ser. B, 0.01s, 10/1/42 M VMIG1 $500,000 $500,000 CA State Edl. Fac. Auth. VRDN (Stanford U.), Ser. L, 0.01s, 10/1/22 M VMIG1 800,000 800,000 CA State Poll. Control Fin. Auth. VRDN (Pacific Gas & Elec. Co.), Ser. E, 0.01s, 11/1/26 (JPMorgan Chase Bank, N.A. (LOC) (4/1/19)) M VMIG1 600,000 600,000 CA Statewide Cmnty. Dev. Auth. VRDN (Kaiser Permanente), Ser. E, 0.01s, 11/1/36 M A-1 500,000 500,000 San Francisco City & Cnty., Multi-Fam. Hsg. VRDN, Ser. A, 0.02s, 8/1/30 M A-1+ 1,200,000 1,200,000 Connecticut (3.2%) CT State Hlth. & Edl. Fac. Auth. VRDN (Yale U.) Ser. V-2, 0.01s, 7/1/36 M VMIG1 300,000 300,000 Ser. U2, 0.01s, 7/1/33 M VMIG1 1,000,000 1,000,000 Delaware (2.5%) DE State Hlth. Fac. Auth. VRDN (Christiana Care), Ser. A, 0.01s, 10/1/38 M VMIG1 1,000,000 1,000,000 Idaho (1.8%) ID State U. Foundation VRDN (E & Thelma Stephens Project), Ser. L, 0.05s, 5/1/21 (Wells Fargo Bank N.A. (LOC)) M VMIG1 715,000 715,000 Illinois (9.2%) Channahon, VRDN (Morris Hosp.), Ser. B, 0.02s, 12/1/32 (U.S. Bank, N.A. (LOC)) M A-1+ 740,000 740,000 IL Dev. Fin. Auth. VRDN (North Shore Country Day), 0.02s, 7/1/33 (Northern Trust Co. (LOC)) M VMIG1 900,000 900,000 IL Edl. Fac. Auth. VRDN (Lake Forest Open Lands), 0.05s, 8/1/33 (Northern Trust Co. (LOC)) M A-1+ 800,000 800,000 IL Fin. Auth. VRDN (U. of Chicago), Ser. B, 0.02s, 7/1/34 M VMIG1 634,000 634,000 IL State Fin. Auth. VRDN (Northwestern U.), Ser. D, 0.01s, 12/1/46 M VMIG1 600,000 600,000 24Tax Exempt Money Market Fund MUNICIPAL BONDS AND NOTES (99.8%)* cont. Rating** Principal amount Value Indiana (8.2%) IN Muni. Pwr. Agcy. VRDN, Ser. A, 0.02s, 1/1/18 (Citibank, N.A. (LOC), 11/11/16) M VMIG1 $400,000 $400,000 IN State Fin. Auth. VRDN Ser. A-3, 0.01s, 2/1/37 M VMIG1 815,000 815,000 (Ascension Hlth.), Ser. E-7, 0.01s, 11/15/33 M VMIG1 500,000 500,000 IN State Fin. Auth. Hosp. VRDN (IN U. Hlth. Oblig. Group), Ser. E, 0.02s, 3/1/36 (Bank of America N.A. (LOC), 4/17/15) M VMIG1 400,000 400,000 Indianapolis Multi-Fam. Hsg. VRDN (Capital Place- Covington), FNMA Coll., 0.02s, 5/15/38 M A-1+ 1,150,000 1,150,000 Maryland (1.7%) Johns Hopkins University Commercial Paper, Ser. B, 0.09s, 10/1/15 P-1 500,000 500,000 MD State Hlth. & Higher Edl. Fac. Auth. VRDN (John Hopkins U.), Ser. A, 0.01s, 7/1/36 M VMIG1 200,000 200,000 Massachusetts (7.1%) MA Hlth. & Edl. Facs. Auth. Commercial Paper, Ser. EE, 0.03s, 11/5/15 A-1+ 500,000 500,000 MA State VRDN (Construction Loan), Ser. A, 0.01s, 3/1/26 M VMIG1 1,240,000 1,240,000 MA State Hlth. & Edl. Fac. Auth. VRDN (Harvard U.), Ser. R, 0.01s, 11/1/49 M VMIG1 500,000 500,000 (Wellesley College), Ser. G, 0.01s, 7/1/39 M VMIG1 585,000 585,000 Michigan (1.6%) MI State Hosp. Fin. Auth. VRDN (Trinity Hlth. Credit Group), Ser. F, 0.01s, 11/1/18 M VMIG1 370,000 370,000 U. of MI VRDN, Ser. D-2, 0.01s, 12/1/29 M VMIG1 285,000 285,000 Minnesota (2.2%) Minnetonka, Hsg. Fac. VRDN (Beacon Hill), FNMA Coll., 0.02s, 5/15/34 M VMIG1 395,000 395,000 Rochester, Hlth. Care Fac. VRDN (Mayo Clinic), Ser. B, 0.02s, 11/15/38 M VMIG1 500,000 500,000 Mississippi (2.6%) MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.) Ser. B, 0.01s, 12/1/30 M VMIG1 275,000 275,000 Ser. E, 0.01s, 12/1/30 M VMIG1 750,000 750,000 Missouri (5.9%) Curators of The U. of MO Syst. Facs. VRDN, Ser. B, 0.01s, 11/1/31 M VMIG1 600,000 600,000 MO State Hlth. & Edl. Fac. Auth. VRDN (BJC Hlth. Syst.), Ser. E, 0.02s, 5/15/38 M VMIG1 750,000 750,000 (Washington U. (The)), Ser. C, 0.01s, 9/1/30 M VMIG1 1,000,000 1,000,000 Nevada (1.8%) Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 0.02s, 6/1/42 (Bank of NY Mellon) M VMIG1 710,000 710,000 Tax Exempt Money Market Fund 25 MUNICIPAL BONDS AND NOTES (99.8%)* cont. Rating** Principal amount Value New Hampshire (2.5%) NH Hlth. & Ed. Fac. Auth. VRDN (U. Syst. of NH), Ser. B, 0.01s, 7/1/33 M VMIG1 $1,015,000 $1,015,000 New Jersey (1.6%) Rutgers State U. VRDN, Ser. A, 0.05s, 5/1/18 M VMIG1 625,000 625,000 New York (1.9%) NY State Dorm. Auth. VRDN (Columbia U.), Ser. A, 0.01s, 9/1/39 M VMIG1 750,000 750,000 North Carolina (4.7%) NC Cap. Facs. Fin. Agcy. Commercial Paper, Ser. A2, 0.05s, 12/3/15 P-1 500,000 500,000 NC Cap. Fin. Agcy. Edl. Fac. VRDN (Wake Forrest U.), Ser. B, 0.01s, 1/1/18 M VMIG1 435,000 435,000 NC State Edl. Fac. Fin. Agcy. VRDN (Duke U.), Ser. A, 0.01s, 6/1/27 M VMIG1 300,000 300,000 U. of NC VRDN, Ser. C, 0.01s, 12/1/25 M VMIG1 650,000 650,000 Ohio (4.9%) Columbus, Swr. VRDN, Ser. B, 0.01s, 6/1/32 M VMIG1 910,000 910,000 OH State VRDN, Ser. A, 0.01s, 2/1/23 M VMIG1 500,000 500,000 OH State U. VRDN, Ser. B, 0.01s, 6/1/35 M VMIG1 570,000 570,000 Oklahoma (3.1%) OK State Tpk. Auth. VRDN, Ser. F, 0.01s, 1/1/28 M VMIG1 1,260,000 1,260,000 Pennsylvania (3.4%) Delaware River Port Auth. PA & NJ VRDN, Ser. B, 0.01s, 1/1/26 (TD Bank, N.A. (LOC)) M VMIG1 750,000 750,000 Northampton Cnty., Higher Ed. Auth. VRDN (Lehigh U.), Ser. A, 0.01s, 11/15/21 M VMIG1 500,000 500,000 Union City, Higher Edl. Fac. Fin. Auth. VRDN (Bucknell U.), Ser. B, 0.02s, 4/1/22 M VMIG1 125,000 125,000 Rhode Island (3.2%) RI State Hlth & Edl. Bldg. Corp. VRDN (Brown U.), Ser. A, 0.01s, 5/1/35 M VMIG1 900,000 900,000 RI State Hlth. & Higher Edl. Bldg. Fac. Corp. VRDN (RI School of Design), Ser. B, 0.01s, 8/15/36 (T.D. Bank, N.A. (LOC) (6/1/16)) M VMIG1 395,000 395,000 Texas (10.6%) Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (Memorial Hermann Hlth. Syst.), Ser. D, 0.01s, 12/1/43 M A1 225,000 225,000 (Texas Med. Ctr.), Ser. B-1, 0.01s, 9/1/31 (JPMorgan Chase Bank, N.A. (LOC)) M VMIG1 695,000 695,000 (The Methodist Hosp.), Ser. C-1, 0.01s, 12/1/24 M A-1+ 975,000 975,000 San Antonio, Higher Ed. Facs. Corp. VRDN (Trinity U.), 0.02s, 6/1/33 M A-1+ 500,000 500,000 Texas Tech University Commercial Paper, Ser. A, 0.06s, 10/6/15 P-1 500,000 500,000 26Tax Exempt Money Market Fund MUNICIPAL BONDS AND NOTES (99.8%)* cont. Rating** Principal amount Value Texas cont. TX State VRDN (Veterans Hsg. Assistance II), Ser. D, 0.02s, 12/1/36 (Sumitomo Mitsui Banking) M VMIG1 $850,000 $850,000 University of Texas System (The) Commercial Paper, Ser. A, 0.07s, 1/7/16 P-1 500,000 500,000 Utah (1.9%) Murray City, Hosp. Rev. VRDN (IHC Hlth. Svcs., Inc.), Ser. C, 0.01s, 5/15/36 M Aa1 755,000 755,000 Virginia (5.2%) Cap. Beltway Funding Corp. VRDN (495 Hot Lanes), Ser. C, 0.01s, 12/31/47 (National Australia Bank (LOC)) M P-1 300,000 300,000 (495 Hot Toll Lanes), Ser. D, 0.01s, 12/31/47 (Bank of Nova Scotia (LOC)) M P-1 600,000 600,000 Fairfax Cnty., Indl. Dev. Auth. VRDN (Inova Hlth. Syst. Oblig. Group), Ser. A-2, 0.02s, 5/15/35 M VMIG1 450,000 450,000 Loudoun Cnty., Indl. Dev. Auth. VRDN (Howard Hughes Med.), Ser. F, 0.01s, 2/15/38 M VMIG1 750,000 750,000 TOTAL INVESTMENTS Total investments (cost $39,999,000) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2014 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $40,087,036. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. For further details regarding security ratings, please see the Statement of Additional Information. M This security’s effective maturity date is less than one year. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Education 37.4% Financial 16.6 Health care 15.1 Tax Exempt Money Market Fund27 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $—­ $39,999,000 $—­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 28Tax Exempt Money Market Fund Statement of assets and liabilities 9/30/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (at amortized cost) $39,999,000 Cash 153,964 Interest and other receivables 22,983 Receivable for shares of the fund sold 15,272 Receivable from Manager (Note 2) 12,799 Prepaid assets 16,141 Total assets LIABILITIES Payable for shares of the fund repurchased 13,869 Payable for custodian fees (Note 2) 2,253 Payable for investor servicing fees (Note 2) 4,589 Payable for Trustee compensation and expenses (Note 2) 52,068 Payable for administrative services (Note 2) 130 Payable for auditing and tax fees 48,242 Payable for reports to shareholders 9,257 Distributions payable to shareholders 9 Other accrued expenses 2,706 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 4) $40,100,954 Accumulated net realized loss on investments (13,918) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($40,087,036 divided by 40,107,272 shares) $1.00 The accompanying notes are an integral part of these financial statements. Tax Exempt Money Market Fund 29 Statement of operations Year ended 9/30/15 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) 111,426 Investor servicing fees (Note 2) 25,401 Custodian fees (Note 2) 6,691 Trustee compensation and expenses (Note 2) 1,465 Administrative services (Note 2) 1,010 Reports to shareholders 22,425 Auditing and tax fees 48,418 Blue sky expense 27,556 Other 7,501 Fees waived and reimbursed by Manager (Note 2) (240,647) Total expenses Expense reduction (Note 2) (154) Net expenses Net investment income Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 30Tax Exempt Money Market Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/15 Year ended 9/30/14 Operations: Net investment income $4,011 $4,292 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income (40) (71) From tax-exempt net investment income (3,971) (4,221) Increase (decrease) from capital share transactions (Note 4) 307,738 (2,820,615) Total increase (decrease) in net assets NET ASSETS Beginning of year 39,779,298 42,599,913 End of year The accompanying notes are an integral part of these financial statements. Tax Exempt Money Market Fund 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net investment income (loss) Net asset value, Net realized Total from From Total Net assets, Ratio of expenses to average beginning Net investment gain (loss) investment net investment distribu- Net asset value, Total return at net end of period to average netassets Period ended­ of period­ income (loss) on investments­ operations­ income­ tions­ end of period­ asset value (%) a (in thousands) net assets (%) b,c,d (%) c,d Class A­ September 30, 2015­ $1.00­ .0001­ —­ .0001­ (.0001) $1.00­ .01­ $40,087­ .03­ .01­ September 30, 2014­ 1.00­ .0001­ —­ .0001­ (.0001) 1.00­ .01­ 39,779­ .04­ .01­ September 30, 2013­ 1.00­ .0001­ —­ .0001­ (.0001) 1.00­ .01­ 42,600­ .11­ .01­ September 30, 2012­ 1.00­ .0001­ —­ .0001­ (.0001) 1.00­ .01­ 46,765­ .13­ .01­ September 30, 2011­ 1.00­ .0001­ —­ e .0001­ (.0001) 1.00­ .01­ 52,871­ .21­ .01­ a Total return assumes dividend reinvestment. b Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of the fund reflect a reduction of the following amounts (Note 2): Percentage of average net assets September 30, 2015 0.09% September 30, 2014 0.04 September 30, 2013 0.07 September 30, 2012 0.03 September 30, 2011 0.02 d Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields. As a result of such waivers, the expenses of the fund reflect a reduction of the following amounts (Note 2): Percentage of average net assets September 30, 2015 0.51% September 30, 2014 0.49 September 30, 2013 0.43 September 30, 2012 0.42 September 30, 2011 0.34 e Amount represents less than $0.0001 per share. The accompanying notes are an integral part of these financial statements. 32 Tax Exempt Money Market Fund Tax Exempt Money Market Fund 33 Notes to financial statements 9/30/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2014 through September 30, 2015. Putnam Tax Exempt Money Market Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek as high a rate of current income, exempt from federal income tax, as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that pay interest that is exempt from federal income tax but may be subject to the federal alternative minimum tax (AMT), are high quality and have short-term maturities. Putnam Management may consider, among other factors, credit and interest rate risks, as well as general market conditions when deciding whether to buy or sell investments. The fund offers classA shares, which are sold without a front-end sales charge and generally are not subject to a contingent deferred sales charge. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a–7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Prior to September 24, 2015, the fund participated in a $392.5 million unsecured committed line of credit provided by State Street and a substantially similar unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR (the Federal Funds rate prior to September 24, 2015) plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the 34 Tax Exempt Money Market Fund committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% (0.11% prior to September 24, 2015) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2015, the fund had a capital loss carryover of $13,918 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $13,918 N/A $13,918 September 30, 2017 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund required no such reclassifications. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Undistributed tax-exempt income $9 Capital loss carryforward (13,918) The aggregate identified cost on a financial reporting and tax basis is the same. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.440% of the first $5 billion, 0.240% of the next $50 billion, 0.390% of the next $5 billion, 0.220% of the next $50 billion, 0.340% of the next $10 billion, 0.210% of the next $100 billion and 0.290% of the next $10 billion, 0.205% of any excess thereafter. Tax Exempt Money Market Fund 35 Putnam Management has contractually agreed, through January 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $34,679 as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management waived $205,968 as a result of this waiver. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $25,401 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $154 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $23, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, for services provided and expenses incurred in distributing 36 Tax Exempt Money Market Fund shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the fund’s average net assets. The Trustees currently have not approved payments under the Plan. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares exchanged from other Putnam funds that were purchased without an initial sales charge. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $30,955,000 and $30,683,000, respectively. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares at a constant net asset value of $1.00 per share were as follows: Year ended 9/30/15 Year ended 9/30/14 ClassA Shares sold 18,469,109 32,135,400 Shares issued in connection with reinvestment of distributions 3,667 3,930 18,472,776 32,139,330 Shares repurchased (18,165,038) (34,959,945) Net increase (decrease) At the close of the reporting period, a Trustee of the Fund owned 6.8% of the outstanding shares of the fund. Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 6: Note regarding recent Securities and Exchange Commission (“SEC”) rule amendments In July 2014, the SEC adopted amendments to the rules under the Investment Company Act of 1940 governing the operations of registered money market funds, such as Putnam Tax Exempt Money Market Fund. The amendments are generally intended to address circumstances in which money market funds may face heavy redemptions and to increase the transparency of risks associated with investments in money market funds. Putnam Management is evaluating the SEC’s adopted rules and their potential impact on the fund and its financial statements. Tax Exempt Money Market Fund37 Federal tax information (Unaudited) The fund has designated 99.0% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 38 Tax Exempt Money Market Fund About the Trustees Tax Exempt Money Market Fund 39 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 40 Tax Exempt Money Market Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Tax Exempt Money Market Fund 41 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 42 Tax Exempt Money Market Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund Global Asset Allocation Funds — four RetirementReady® 2030 Fund investment portfolios that spread your RetirementReady® 2025 Fund money across a variety of stocks, bonds, and RetirementReady® 2020 Fund money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Tax Exempt Money Market Fund 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44Tax Exempt Money Market Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Robert J. Darretta Vice President, Treasurer, Investment Sub-Manager Katinka Domotorffy and Clerk Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Kenneth R. Leibler Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Public Accounting Firm Steven D. Krichmar Nancy E. Florek PricewaterhouseCoopers LLP Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Tax Exempt Money Market Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta,, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2015	$43,842	$ — $4,546	$* September 30, 2014	$42,534	$ — $4,447	$ — For the fiscal years ended September 30, 2015 and September 30, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $684,222 and $580,621 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
